Case 7:18-cV-10204-VB Document 29-7 Filed 02/26/19 Page 1 of 4

§§§'§{ D§vision o§
S~TATE Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner
August S, 2018

Re: Noreen Shea v. Village ofPomona
Case No. 10190379

To the Parties Listed Below:

Enclosed please find a copy of my proposed Recommended Order dismissing the complaint,

Which complainant requests and to which the respondent does not object The Recommended -

Order Wiil be submitted to the Commissioner for consideration as a Final Order.

Very truiy yours,

j "
‘> '\. ~"""~--...?,

Oshua Levin
dministrative Law Judge -

 

One Fordham P¥aza, Four¢h F!oor, Bronx. New Vork 10458
(718) 741-8400 jFacslmHe (718) 741-3214 f VIJWW.DHR.NY.GOU

 

Case 7:18-cV-10204-VB Document 29-7 Filed 02/26/19 Page 2 of 4

TO:

Complainant

Noreen Shea

4 Chimney Corner Road
New Windsor, NY 12553

Comglainant Attomey
Michaei H. Sussman, Esq.

Sussman & Watkins

l Raiiroad Avenue, Suite 3
P.O. Box 1005

Goshen, NY 1092-4

Respondent
Village of Pomona

100 Ladontown Road
Pomona, NY 10970

Respondent Attorney

Wiliiam P. Harrington, Esq.

Bleakley Platt & Schmidt, LLP

One North lexington Avenue, 7th Fioor
White Plains, NY 10601

State Division of Human Rizhts

Robert Goldstcin, Director of Prosecutions

Lilliana Estreila~CastilIo, Chief Administrative Law lodge
Joshua Levin, Administrative Law fudge

Michael Swirsky, Litigation and Appeals

Caroline J. Downey, Gencral Counsel

Melissa Franco, Deputy Commissioner for Enforcement
Poter G. Buchenholz, Adjudication Counsel

Matthcw Menes, Adj udication Counsel

 

Page 2

 

Case 7:18-cV-10204-VB Document 29-7 Filed 02/26/19 Page 3 of 4

 

 

 

 

 

Division of
Hurnan Rights
NEW YORK STATE
DIVISION OF HUMAN RIGHTS
NEW YORK STATE DIVISION OF
HUMAN RIGI-ITS
on the Complaint of RECOMMENDED ORDER

OF DISMISSAL FOR

NOREEN SHEA, AI)MINISTRATIVE
Complainant, CGNVENIENCE
v.

Case No. 10190879

VILLAGE OF POMONA,
Respondent.
Federal Charge No. 16GB800346
PROCEEDKNGS IN THE CASE

 

011 November 3, 2017, Complainant filed a verified complaint Witb the New York State
Division of Human Rights (“Division”), charging Respondent with unlawful discriminatory
practices reiating to employment in violation ofN.Y. Exec. Law, art. 15 (“Human Rights Law”).

After investigation the Division found that it had jurisdiction over the complaint and that
probable cause existed to believe that Respondent had engaged in unlawful discriminatory
practices The Division thereupon referred the case to public hearing

The case Was assigned to loshua Levin, an Administrative Law ludge (“ALJ”) of the

Division.

 

Case 7:18-cV-10204-VB Document 29-7 Filed 02/26/19 Page 4 of 4

By notice of appearance dated lilly 19, 2018, Michael H. Sussman, Esq., appeared as
counsel for Complaiuant and, by letter of same date, requested that the Division dismiss the
complaint for administrative convenience so Complainant could pursue her complaint in federal
court.

By letter dated July 23, 2018, the presiding ALJ asked Respondent to notify him within
ten days whether Respondent objected to Complainant’s request to dismiss the complaintl

By letter dated August 6, 201 8, Williarn P. llarrington, Esq. of Blealdey Platt & Schrnidt,
LLP, appeared for Respondent and stated that Respondent had no objections to the dismissal for
administrative conveniencel

Pursuant to Section 297.3(c) of the Hurnan lflights Law, the complaint should be
dismissed on the grounds of administrative convenience The Complainant intends to pursue
federal remedies in court, in which forum all the issues concerning the question of discrimination

charged can be resolved

ORDERED, that the case be dismissed for administrative convenience

Dated: August S, 2018
Bronx, New York

1 ua Levin
inistrative Law ludge

 

